department of the treasury internal_revenue_service elizabeth avenue independence mo tax_exempt_and_government_entities_division release number release date tax_year ended a organization num employer id number date date specific date y year s tan taxpayer’s advocates number ta taxpayer's advocates address uil a date may person to contact gt tg identification_number contact telephone number form_990 tax_year ended date in reply refer to te_ge review staff ein num last date for filing a petition with the tax_court dear this is a final adverse determination as to the exempt status of a under sec_501 of the internal_revenue_code our adverse determination was made for the following reasons a has not been operating exclusively for exempt purposes within the meaning of sec_501 and tres reg sec_1_501_c_3_-1 it is not an organization which operates exclusively for one or more of the exempt purposes which would qualify it as an exempt_organization it has been operating substantially for a non-exempt purpose and its earnings inure to the benefit of private individuals based upon these reasons we are retroactively revoking a sec_501 tax exempt status for all years beginning on or after date contributions to your organization are no longer deductible under sec_170 ais required to file form_1120 u s_corporation income_tax return for the years ended date through y with the appropriate service_center immediately and by the due_date of form_1120 for all subsequent years processing of income_tax returns and assessment of any taxes due will not be delayed should a petition for declaratory_judgment be filed under sec_7428 if you decide to contest this determination in court you must initiate a suit for declaratory_judgment in the united_states tax_court the united_states claims_court or the district_court of the united_states for the district of columbia before the day after the date that this determination was mailed to you contact the clerk of the appropriate court for the rules for initiating suits for declaratory_judgment by referring to the enclosed publication you have the right to contact the office_of_the_taxpayer_advocate however you should first contact the person whose name and telephone number are shown above since this person can access your tax information and can help you get answers you can call and ask for taxpayer_advocate assistance or you can contact the taxpayer_advocate from the site where the tax_deficiency was determined by calling tan or writing to internal_revenue_service taxpayer advocates office ta taxpayer_advocate assistance is not a substitute for established irs procedures such as the formal appeals process the taxpayer_advocate cannot reverse a legally correct_tax determination or extend the time fixed by law that you have to file a petition in a united_states court the taxpayer_advocate can however see that a tax matter that may not have been resolved through normal channels gets prompt and proper handling we will notify the appropriate state officials of this action as required by sec_6104 if you have any questions please call the contact person at the telephone number shown in the heading of this letter sincerely lois lerner director exempt_organizations enclosure publication form_886 a name of taxpayer schedule no or exhibit year period ended explanation of items tax identification_number department of the treasury - internal_revenue_service num date a organization c company name l location s state x type of activity y year s ap accounting_period cc city date date specific date num employer id number dollar amounts tax_year ended whether the a operated exclusively for tax exempt purposes within meaning of internal_revenue_code sec_501 issue overview the a is a s not-for-profit corporation facts on date based on information that the a provided in its application form_1023 for tax exemption and on the assumption that the a would operate in the manner represented in its application the a was recognized as a tax-exempt_organization as described in sec_501 the organization’s charitable purpose is to combat community deterioration within the meaning of revproc_96_32 section revrul_68_17 revrul_68_655 revrul_70_585 and revrul_76_147 the a’s down payment assistance dpa activities targeted neighborhoods in need of rehabilitations or other relief such as lessening neighborhood tensions or eliminating prejudice and discrimination the corporation planned to relieve and prevent community deterioration through the renewal and rehabilitation of homes located in housing and urban development’s hud revitalization area and other areas the other areas are defined as areas with actual or potential deterioration that shows signs of significant concentration of vacant properties including properties needing extensive repairs and exhibiting other characteristics of economic distress a’s down payment assistance program’s primary purpose is to provide homeownership opportunities to purchasers determined to be low and moderate income individuals those whose income is at or below of the median income in the area when adjusted for family size under the federal housing program on date the organization received confirmation from the r s regarding continued exemption status based on the planned expansion of its dpa program such expansion would extend assistance to those qualified buyers outside of the a's original acquisition program under hud the original application provided that down payment assistance would be provided to people who purchased property from the a initially the buyer applied for assistance through the a which operated the program in conjunction with hud guidelines the planned expansion would include properties that were not owned by the a such expansion caused the a to promote and operate a down payment assistance dpa program for house buyers under which it provides funds to the buyers to use as their down payment or for closing costs and form acrev department of the treasury - internal_revenue_service page -1- form 886a name of taxpayer a department of the treasury - internal_revenue_service __ explanation of items tax identification_number num schedule no or exhibit year period ended date collects the same amount plus an additional fee from the house sellers properties could have been located anywhere as long as it was qualified_property as of date the organization was approved by hud in the down payment assistance program and hud’s single family direct sales program the a was also recognized by the c to perform the purchase of hud foreclosed properties for cc c was one of the lenders with which the a cooperated the a relied on annual income schedules issued by the cc to define low and moderate income households qualified homes were homes that were located in areas that were considered revitalized generally the a purchased properties from hud currently the organization has discontinued its dpa program the a is committed to the revitalization of the community through education and the economic empowerment of the individuals in the community it serves it offers homeowner's education from its facilities in cc s and hosts a x near downtown cc based on the anticipated increase in homes on the foreclosure market the a foresees a return to its original purpose to purchase and rehabilitate foreclosed properties and sell them to low and moderate income families the a also intends to expand its operations to include a new project that provides shelter for paroles in an effort to assist former prisoners in a successful return to society application_for recognition of tax-exempt status form_1023 was filed by the a with the irs to apply for recognition of tax-exempt status under penalties of perjury on form_1023 the a stated that its purpose was to provide home ownership opportunities to purchasers determined to be low and moderate income individuals those whose income is at or below of the median income in the area when adjusted for family size under the federal housing program by this means the a’s board_of directors intend to improve the economic well being of such families by participating in a housing program designed to provide affordable housing and providing home ownership programs designed to provide home ownership opportunities for families that cannot otherwise afford to purchase safe and decent housing therefore combating the potential for community deterioration the a will achieve its goal through the purchase of single and multi-family properties from governmental financial institutions and private parties the a will renovate the properties and then resell them to low and moderate income families gifting to the purchasers all or a portion of the down payment and closing cost a gift through a grant from a will cover a large portion of the buyer’s down payment and closing costs required to purchase a participating home the corporation will provide gift funds not to exceed fha’s allowed gift funds in selecting grantees the corporation will not discriminate on the basis of race color creed religion sex handicap familial status or national origin more specifically the a plans to participate in the single family property disposition program the regulations provide that the purpose of the program is to reduce the inventory of hud acquired properties in a manner than expands home ownership opportunities and strengthens neighborhoods and communities the a also plans to explore other ways of creating home ownership opportunities for low and moderate income families for example the a will seek other sources of single family and multi-family properties suitable for re-habilitation and grants for down payment and closing costs assistance the a will re-sell all of the homes it rehabilitates only to low and moderate form acrev department of the treasury p ry - internal_revenue_service page -2- form 886a name of taxpayer a department of the treasury - internal_revenue_service explanation of items tax identification_number num schedule no or exhibit year period ended date income individuals and at a price which will limit its profit to no more than ten percent of the net development costs and which will include the gifting of all or a portion of the down payment and closing cost to buyers regarding income limits and financial need the application stated that the down payment assistance will be provided only to individuals who demonstrate a financial need for such services and who qualify for a home loan regarding fundraising and contributions the a’s application_for exemption stated that financial support will be as follows net profits from the sale of homes pursuant to the program net profits from the sales of homes not within the program grants from profit corporations and from grant making charitable organizations grants from property owners in areas of economic distress contributions from board members and the general_public federal returns the a filed forms for the ap ended y y y it was not required to file and did not file forms t the a also filed forms and in date the a’s only reported activity consisted of operating its dpa program as described in more detail below losses were recognized for other revenue generating activities including real_estate sales equipment sales and gross rents as provided by the a rental loss was recognized because the organization subleases its facilities to two other businesses to minimize its costs although income was generated the organization has recognized more costs than revenue generated from subleasing the property additionally the organization recognized a loss on the sale of real_estate from one property that suffered a major loss according to part ill of the a’s y form_990 the a issued grants of dollar_figure to eighty-five low and moderate income individuals to enable them to become first-time home buyers in y the a received dollar_figure in gross revenue mainly from amounts paid to it by sellers participating in a’s dpa program the a’s form_990 part iv line shows that as of date the a had total unrestricted net assets of dollar_figure operation of a’s down payment assistance program the a’s dpa program required that a buyer makes a cash investment equal to of the purchase_price or demonstrates the ability to make such investment the a’s dpa program requires that buyers qualify under a single family mortgage loan product that permits charitable organizations to provide gift funds towards a buyer's down payment and closing costs to qualify under applicable department of housing and urban development hud rules such buyer may only receive gifts to use for the down payment from a relative employer labor_union charitable_organization close friend governmental agency or public entity the seller cannot loan money to the buyer for the down payment escrow companies must coordinate the down payment assistance process a will only fund to escrows form a rev department of the treasury - internal_revenue_service page -3- department of the treasury - internal_revenue_service form_8 a name of taxpayer tax identification_number num schedule no or exhibit year period ended explanation of items date a the down payment assistance program works as follows escrow submits completed forms via fax to a a b c d request for gift funds form seller application homebuyer form sellers estimated closing statement avwill fax irrevocable escrow instructions to escrow holder for escrow officer to acknowledge receipt and acceptance of the instructions escrow holder returns instructions to a by both fax and original forms with package upon closing upon receipt of all faxed items a will deliver funds to escrow holder escrow companies are responsible for payment of seller's service fee to a no later than three business days following close of escrow escrow companies deliver the following documents and fees to a a b fully executed a documents original signatures and settlement statement the administrative service fee indicated on escrow instructions through the a’s dpa program buyers receive a gift of the funds that they use for the down payment the seller agrees to pay for the cost of repairs required by the lender if any in order to satisfy the appraisal inspection report the seller also agrees to accept the buyer’s terms for financing utilizing an eligible program that accepts charitable funds from the a by signing the application form the seller consents to making a contribution to the a in the amount equal to of the sales_price or the a gift amount which ever is greater in addition to a dollar_figure processing fee the a declares that they are aware of revrul_2006_27 and has taken the required preventive steps to mitigate any compliance issues and conduct its business practices in strict accordance with all regulatory agencies governing the foundation the a claims that funding of the gift came from a pre- existing pool of funds and that such funds are earned in performance of a’s other activities however in essence these transactions result in a circular flow of the money the sellers make payments to the a the a provides the funds to the buyers who use the funds to make the down payment necessary to purchase the seller’s home despite the representations in its application_for exemption the a does not have any income limitations for its dpa program and did not screen applicants for down payment assistance based on income the records provided by the a did not include data on the buyers’ incomes and gave no indication that the a screened on such data rather the a’s program provided gifts to any homebuyers who qualified for a loan the references below to the a’s homebuyer form clearly demonstrate that the organization did not require any information from the buyer that indicated that income limitations were monitored the a’s homebuyer form provided that the participating lender has requirements that must be met in order for the homebuyer to be approved to receive a gift in the amount indicated on a’s gift letter escrow instructions to assist in the purchase of the new home form acrev department of the treasury - internal_revenue_service page -4- department of the treasury - internal_revenue_service form_886 a name of taxpayer schedule no or exhibit year period ended tax identification_number explanation of items num date a the gift will be made provided that the transaction closes and that the funds are used in compliance with all applicable government regulations the seller of the subject property agrees to pay for the cost of repairs required by the lender in order to satisfy the appraisal inspection report a does not guarantee or offer any warranties on the seller’s property and will not be liable for any problems after the closing of the escrow the a relied on the lenders to ensure that home buyers qualified as low_or_moderate_income individuals such lendérs were aware of the a’s policies and were expected to offer the program only to qualified buyers the a chose to discontinue operation of its dpa program at the end of y when the real_estate market sky-rocketed home prices became far too high for buyers who fit into the low and moderate income_category to qualify for assistance in y there existed no evidence that the a solicited any outside public contributions or had any other source of funds other than contributions from sellers and related fees because the amount of the contribution is always equal to the amount of the down payment assistance provided to the buyer plus the service fee in fact the actual source of the down payment assistance is the seller’s contribution the parties to the down payment assisted real_estate transactions including the realtors and lenders benefited more than incidentally from the a’s operations the references below from the a program guidelines clearly demonstrate this benefit sellers the seller agreement is an agreement wherein the seller or homebuilder agrees to take the appropriate steps to qualify the home for participating in the a under the seller application the seller agrees to the following _ the seller agrees to accept the buyer's terms for financing utilizing an eligible_loan program that accepts charitable gifts from a the seller agrees to pay for the costs of repair required by the lender if any in order to satisfy the appraisal inspection report if the seller determines that the costs of repairs are more than acceptable to the seller the seller may disqualify the home from participation in the a program at no cost or penalty to the seller the seller agrees to deliver or cause to be delivered the real_estate purchase contract and receipt for deposit to an escrow office the seller agrees to make a contribution to the a in the amount specified in the seller application form seller should discuss with their real_estate agent how using the a can assist in obtaining a full price offer on the home that can offset the costs of participating in the a purchases seller's home the contribution fee is paid at closing from the proceeds of sale the seller agrees to instruct and authorize the escrow officer or closing agent to return a’s funds to a if the buyer is unsuccessful in obtaining a loan or the loan does not close within three days after a’s down payment gift assistance funds are deposited to escrow or with the closing agent seller understands that they are not obligated to make the contribution if the escrow closing is terminated note a participating home is a home owned by a seller who is willing to enter into agreement with a the seller agrees to satisfy lender's requirements with respect to the condition of the property at the time of the sale to a a assisted buyer upon the sale of the property the seller will make a contribution to a for a's efforts in promoting affordable housing to low and moderate income buyers a participating home may be an existing home or a new home offered by a homebuilder form arev department of the treasury - internal_revenue_service page -5- department of the treasury - internal_revenue_service form_8 a name of taxpayer tax identification_number num schedule no or exhibit year period ended explanation of items date a a participating home is a home owned by a seller who has entered into agreement with a the seller of the property must sign the a seller application form to satisfy this requirement a does not provide the seller for professional real_estate services in exchange for contributions contributions are made to a for the sole and express purpose of assisting a to continue its charitable purpose of promoting affordable housing and homeownership a home inspection gives the buyer an impartial physical evaluation of the structural_components exterior roofing plumbing electrical heating insulation-and ventilation air conditioning and interiors of the home a does not guarantee or offer warranties on the seller’s property and will not be liabile for any problems after the closing of the escrow real_estate agent the a program is for use by any licensed real_estate agent in good standing with his her state-licensing agency the escrow officer the escrow office is responsible for ensuring that items set forth on the request for gift funds form are forwarded to a that the gift funds have been received from a and applied towards the buyer’s home purchase and for collecting and disbursing the seller's contribution to a escrow office ensures that a have received all documents set forth on the request for gift funds form priority gift funds distribution is based on receipt of complete and correct documentation accompanying a rgf form upon receipt of a completed rgf package a will verify the information and then forward the irrevocable escrow instructions to the escrow in addition the escrow office is responsible for ensuring that the gift funds have been received from a and applied toward the buyer’s home purchase and that the sellers paid contribution to a has been remitted to a and that the seller paid processing fee is remitted to a the lender real_estate agent buyer and seller must ensure that documentation has been provided to the escrow office for delivery to a once all closing requirements have been met a will deliver funds to escrow office on behalf of the qualified buyer awill also submit irrevocable escrow instructions for payment of its contributions from the seller based upon the seller form the escrow officer must deliver the payment of the seller's contribution based on the signed seller form to a after closing lenders the a program is for use by any eligible_loan program buyers must qualify under a single- family mortgage loan product that permits charitable organizations to provide gift funds toward a buyer's down payment and closing costs homeownership education the home ownership education course is not a requirement for funding however a encourages borrowers to take a home ownership education course which is available at the c atl in cc s hud-approved housing counseling agencies may approve home ownership education courses to borrowers to reduce the up front mip premium sec_501 of the code provides for the exemption from federal_income_tax of corporations organized and operated exclusively for charitable or educational_purposes provided that no part of the net_earnings of such corporations inures to the benefit of any private_shareholder_or_individual see sec_501 law form acrev department of the treasury - internal_revenue_service page -6- department of the treasury- internal_revenue_service form_886 a name of taxpayer tax identification_number num schedule no or exhibit year period ended explanation of items date sec_1_501_c_3_-1 of the income_tax regulations provides that an organization operates exclusively for exempt purposes only if it engages primarily in activities that accomplish exempt purposes specified in sec_501 an organization must not engage in substantial activities that fail to further an exempt_purpose in 326_us_279 the supreme court held that the presence of a single nonexempt purpose if substantial in nature will destroy the exemption regardless of the number or importance of truly exempt purposes sec_1_501_c_3_-1 provides that an organization is not organized or operated exclusively for exempt purposes unless it serves a public rather than a private interest to meet this requirement it is necessary for an organization to establish that it is not organized or operated for the benefit of private interests sec_1_501_c_3_-1 defines the term charitable for sec_501 purposes as including the relief of the poor and distressed or of the underprivileged and the promotion of social welfare by organizations designed to lessen neighborhood tensions to eliminate prejudice and discrimination or to combat community deterioration the term charitable also includes the advancement of education sec_1_501_c_3_-1 provides in part that the term educational for sec_501 purposes relates to the instruction of the public on subjects useful to the individual and beneficial to the community sec_1_501_c_3_-1 provides that an organization that operates a trade_or_business as a substantial part of its activities may meet the requirements of sec_501 if the trade_or_business furthers an exempt_purpose and if the organization's primary purpose does not consist of carrying on an unrelated_trade_or_business in easter house v u s cl_ct aff'd 846_f2d_78 fed cir the u s court of federal claims considered whether an organization that provided prenatal care and other health-related services to pregnant women including delivery room assistance and placed children with adoptive parents qualified for exemption under sec_501 the court concluded that the organization did not qualify for exemption under sec_501 because its primary activity was placing children for adoption in a manner indistinguishable from that of a commercial adoption agency the court rejected the organization’s argument that the adoption services merely complemented the health-related services to unwed mothers and their children rather the court found that the health-related services were merely incident to the organization’s operation of an adoption service which in and of itself did not serve an exempt_purpose the organization’s sole source of support was the fees it charged adoptive parents rather than contributions from the public the court also found that the organization competed with for- profit adoption agencies engaged in substantial advertising and accumulated substantial profits addition although the organization provided health care to indigent pregnant women it only did so when a family willing to adopt a woman’s child sponsored the care financially that the business_purpose and not the advancement of educational and charitable activities purpose of plaintiffs adoption service is its primary goal and held that the organization was not operated exclusively for purposes described in sec_501 easter house cl_ct pincite accordingly the court found in in 92_tc_1053 the court held that an organization that operated a school to train individuals for careers as political campaign professionals but that could not establish that it operated on a nonpartisan basis did not exclusively serve purposes described in sec_501 because it also served private interests more than incidentally the court found that the organization was created and funded by persons affiliated with entities of a particular political_party and that most of the organization's graduates worked in campaigns for the party's candidates consequently the court concluded that the organization conducted its educational activities with the objective of benefiting the party’s candidates and entities although the candidates and entities benefited form acrev department of the treasury - internal_revenue_service page -7- department of the treasury - internal_revenue_service form_8 a name of taxpayer schedule no or exhibit year period ended tax identification_number explanation of items num date a were not organization insiders the court stated that the conferral of benefits on disinterested persons who are not members of a charitable_class may cause an organization to serve a private interest within the meaning of sec_1_501_c_3_-1 the court concluded by stating that even if the political party’s candidates and entities did comprise a charitable_class the organization would bear the burden of proving that its activities benefited members of the class in a non-select manner american campaign academy t c pincite in 71_tc_202 the court held that an organization that marketed handicrafts made by disadvantaged artisans through museums and other non-profit organizations and shops operated for exclusively charitable purposes within the meaning of sec_501 the organization in cooperation with national craft agencies selected the handicrafts it would market from craft cooperatives in communities identified as disadvantaged based on objective evidence collected by the bureau of indian affairs or other government agencies the organization marketed only handicrafts it purchased in bulk from communities of craftsmen the organization did not market the kind of products produced by studio craftsmen nor did it market the handicrafts of artisans who were not disadvantaged the court concluded that the overall purpose of the organization's activity was to benefit disadvantaged communities the organization’s commercial activity was not an end in itself but the means through which the organization pursued its charitable goals the method the organization used to achieve its purpose did not cause it to serve primarily private interests because the disadvantaged artisans directly benefited by the activity constituted a charitable_class and the organization showed no selectivity with regard to benefiting specific artisans therefore the court held that the organization operated exclusively for exempt purposes described in sec_501 in 283_fsupp2d_58 d d c the court relied on the commerciality doctrine in applying the operational_test because of the commercial manner in which the organization conducted its activities the court found that it was operated for a nonexempt commercial purpose rather than for a tax-exempt purpose as the court stated among the major factors courts have considered in assessing commerciality are competition with for-profit commercial entities extent and degree of below cost services provided pricing policies and reasonableness of financial reserves additional factors include inter alia whether the organization uses commercial promotional methods eg advertising and the extent to which the organization receives charitable donations see also 950_f2d_365 7th cir holding that a religious_organization which ran restaurants and health food stores in furtherance of its health ministry did not qualify for tax-exempt status because it was operated for substantial commercial purposes and not for exclusively exempt purposes revrul_67_138 1967_1_cb_129 held that helping low-income persons obtain adequate and affordable housing is a charitable activity because it relieves the poor and distressed or underprivileged in revrul_67_138 the organization carried on several activities directed to assisting low-income families obtain improved housing including conducting a training course on various aspects of homebuilding and homeownership coordinating and supervising joint construction projects purchasing building sites for resale at cost and lending aid in obtaining home construction loans revrul_70_585 1970_2_cb_115 discussed four situations of organizations providing housing and whether each qualified as charitable within the meaning of sec_501 situation described an organization formed to construct new homes and renovate existing homes for sale to low-income families who could not obtain financing through conventional form arrev department of the treasury - internal_revenue_service page -8- department of the treasury form 886a name of taxpayer schedule no or exhibit year period ended explanation of items tax identification_number internal_revenue_service num date a channels the organization also provided financial aid to low-income families who were eligible for loans under a federal housing program but did not have the necessary down payment the organization made rehabilitated homes available to families who could not qualify for any type of mortgage when possible the organization recovered the cost of the homes through very small periodic_payments but its operating funds were obtained from federal loans and contributions from the general_public the revenue_ruling held that by providing homes for low-income families who otherwise could not afford them the organization relieved the poor and distressed situation described an organization formed to ameliorate the housing needs of minority groups by building housing units for sale to persons of low and moderate income on an open-occupancy basis the housing was made available to members of minority groups who were unable to obtain adequate housing because of local discrimination the housing units were located to help reduce racial and ethnic imbalances in the community as the activities were designed to eliminate prejudice and discrimination and to lessen neighborhood tensions the revenue_ruling held that the organization was engaged in charitable activities within the meaning of sec_501 situation described an organization formed to formulate plans for the renewal and rehabilitation of a particular area in a city as a residential community the median income level in the area was lower than in other sections of the city and the housing in the area generally was old and badly deteriorated the organization developed an overall plan for the rehabilitation of the area sponsored a renewal project and involved residents in the area renewal plan the organization also purchased an apartment building that it rehabilitated and rented at cost to low and moderate income families with a preference given to residents of the area the revenue_ruling held that the organization was described in sec_501 because its purposes and activities combated community deterioration situation described an organization formed to alleviate a shortage of housing for moderate- income families in a particular community the organization planned to build housing to be rented at cost to moderate-income families the revenue_ruling held that the organization failed to qualify for exemption under sec_501 because the organization’s program was not designed to provide relief to the poor or further any other charitable purpose within the meaning of sec_501 and the regulations even if an organization's activities serve a charitable_class or are otherwise charitable within the meaning of sec_501 it must demonstrate that its activities serve a public rather than a private interest within the meaning of reg sec_1_501_c_3_-1 revrul_72_147 1972_1_cb_147 held that an organization that provided housing to low income families did not qualify for exemption under sec_501 because it gave preference to employees of business operated by the individual who also controlled the organization the ruling reasoned that although providing housing for low-income families furthers charitable purposes doing so in a manner that gives preference to employees of the founder's business primarily serves the private interest of the founder rather than a public interest revrul_2006_27 sets forth the applicable rules and standards for determining whether organizations that provide down payment assistance to home buyers qualify as tax-exempt charities situation describes a nonprofit corporation y that does not qualify for exemption under sec_501 under y’s grant-making procedures y's staff considering a particular applicant’s application knows the identity of the party selling the home to the grant applicant and may also know the identities of other parties such as real_estate agents and developers who may receive a financial benefit from the sale moreover in substantially_all of the cases in which y provides down payment assistance to a home buyer y receives a payment from the home seller further there is a direct correlation between the department of the treasury - internal_revenue_service form acrev page -9- department of the treasury- internal_revenue_service form_8 a name of taxpayer tax identification_number num schedule no or exhibit year period ended explanation of items date amount of the down payment assistance provided by y in connection with each of these transactions and the amount of the home seller’s payment to y finally y does not conduct a broad based fundraising campaign to attract financial support rather most of y’s support comes from home sellers and real estate-related businesses that may benefit from the sale of homes to buyers who receive y’s down payment assistance effective date of revocation an organization may ordinarily rely on a favorable determination_letter received from the internal_revenue_service sec_1_501_a_-1 revproc_2003_4 dollar_figure cross-referencing dollar_figure et seq 2003_1_cb_123 an organization may not rely on a favorable determination_letter however if the organization omitted or misstated a material fact in its application or in supporting documents in addition an organization may not rely on a favorable determination if there is a material_change inconsistent with exemption in the organization’s character purposes or methods of operation after the determination_letter is issued sec_601_201 revproc_90_27 1990_1_cb_514 the commissioner may revoke a favorable determination_letter for good cause sec_1 a - a revocation of a determination_letter may be retroactive if the organization omitted or misstated a material fact or operated in a manner materially different from that originally represented sec_601_201 revproc_2003_4 dollar_figure cross-referencing dollar_figure et seq analysis the a does not qualify as an organization described in r c sec_501 because it operates a program that does not exclusively serve an exempt_purpose described in sec_501 provides substantial private benefit to persons who do not belong to a charitable_class charitable purposes include combating community deterioration see sec_1_501_c_3_-1 of the regulations the a’s down payment assistance program does not operate in a manner that establishes that its primary purpose is to address the needs of low-income people by enabling low-income individuals and families to obtain decent safe housing see revrul_70_585 situation the down payment assistance program did not serve exclusively low-income persons despite the representations in its application_for exemption the a does not have any income limitations for participation in its dpa program the a did not screen applicants for down payment assistance based on income the a's records do not even include data on the buyers’ incomes instead the program is open to anyone without any income limitations who otherwise qualified for these loans the program is not even limited to first-time homebuyers the a simply relies on lenders to ensure that income limitations have been met it appears that the a’s dpa program limited assistance to certain geographic areas and targeted those areas experiencing deterioration or neighborhood tensions see revrul_70_585 situation as reported by the a most of the organization’s properties were located hud recognized areas review of settlement statements provided by the escrow companies shows that the price of homes within the program were modest and did not represent extravagant properties that benefited a higher class of individuals however properties could have been accepted in any area as long as they met the criteria of a qualified home although the ability to arrange or facilitate the purchase of homes in a broadly defined geographic area does not combat community deterioration or serve other social welfare objectives within the meaning of sec_501 of the code it appears that the organization did maintain its projects within income limitations form a rev department of the treasury - internal_revenue_service page -10- department of the treasury - internal_revenue_service form_8 a name of taxpayer tax identification_number num schedule no or exhibit year period ended explanation of items date a only an insubstantial portion of the activity of an exempt_organization may further a nonexempt purpose as the supreme court held in 326_us_279 the presence of a single non-exempt purpose if substantial in nature will destroy the exemption regardless of the number or importance of truly exempt purposes even if the a’s dpa program were directed to exclusively low-income individuals or disadvantaged communities the a’s total reliance for financing its dpa activities on home sellers or other real-estate related businesses standing to benefit from the transactions demonstrates that the program is operated for the substantial purpose of benefiting private parties like the organization considered in 92_tc_1053 the a is structured and operated to assist the private parties who fund it and give it business sellers who participate in the a’s dpa program benefit from achieving access to a wider pool of buyers thereby decreasing their risk and the length of time the home is on the market they also benefit by being able to sell their home at the home’s full listed price or by being able to reduce the amount of the negotiated discount on their homes buyers who participate in the a’s dpa program benefit by being able to purchase a home without having to commit more of their own funds the a’s real_estate professionals who participate in the a’s dpa program from real_estate brokers to escrow companies benefit from increased sales volume and the attendant increase in their compensation it is evident from the foregoing that the a’s dpa program provides ample private benefit to the various parties in each home sale the manner in which the a operated its dpa program shows that the private benefit to the various participants in the a’s activities was the intended outcome of the a’s operations rather than a mere incident of such operations the a’s down payment assistance procedures are designed to channel funds in a circular manner from the sellers to the buyers and back to the sellers sellers are instructed to discuss with their real_estate agents regarding how using the a program can assist in obtaining a full price offer on the home that can offset the costs of participating in the program to finance its down payment assistance activities the a relies exclusively on sellers and other real-estate related businesses that stand to benefit from the transactions it facilitates for the year under examination it is apparent that the a neither solicited nor received funds from other sources before providing down payment assistance the a’s grant making procedures took into account whether there is a home seller willing to make a payment to cover the down payment assistance the applicant has requested the a required the home seller to contribute either percent of the contract sales_price or reimburse it dollar-for-dollar for the amount of funds expended to provide down payment assistance on the seller's home plus an administrative fee of dollar_figure the a secures an agreement from the seller stipulating to this arrangement prior to the closing the a’s instructions to title and escrow companies provide that at the close of escrow the seller’s service fees must be sent to the a within three days the a’s receipt of a payment from the home seller corresponding to the amount of the down payment assistance in virtually every transaction indicates that the benefit to the home seller and others involved in the transaction is not a mere accident but rather an intended outcome of the a’s operations in this respect the a is like the organization considered in easter house which provided health care to indigent pregnant women but only when a family willing to adopt a woman’s child sponsored the care financially the manner in which the a operated its dpa program shows that the a was in the business of facilitating the sales of homes in a manner indistinguishable from an ordinary trade_or_business in this respect the a's operations were similar to an organization which was denied exemption because it operated a conference center for commercial purposes see 283_fsupp2d_58 d d c form acrev department of the treasury - internal_revenue_service page -11- department of the treasury- internal_revenue_service schedule no or form_886 a name of taxpayer tax identification_number num exhibit year period ended explanation of items date operating a trade_or_business of facilitating home sales is not an inherently charitable activity unlike the trade_or_business in 71_tc_202 the a’s trade_or_business was not utilized as a mere instrument of furthering charitable purposes but was an end in itself the a provided services to home sellers for which it charged a market rate fee the a did not solicit or receive any funds from parties that did not have interest in the down payment transactions like the organizations considered in american campaign academy supra and easter house v u s cl_ct aff'd 846_f2d_78 fed cir a substantial part of the a’s activities furthered commercial rather than exempt purposes based on the foregoing the a has not operated exclusively for exempt purposes and accordingly is not entitled to exemption under sec_501 the government proposes revoking the a’s exemption back to the beginning of the year under examination date because the organization operated in a manner that served private interests in a commercial like manner conclusion in order to qualify for exemption under sec_50i c an organization must be both organized and operated to achieve a purpose that is described under that code section the a’s dpa program is not operated in accordance with internal_revenue_code sec_501 and the regulations thereunder governing qualification for tax exemption under the code the a provided down payment assistance purportedly in the form of a gift to individuals and families for the purchase of a home alliances were built with realtors and lenders to provide business for the mutual benefit of the participants because the a’s primary activity was not conducted in a manner designed to further sec_501 purposes the a was not operated exclusively for exempt purposes within the meaning of sec_501 although the a has as of current discontinued its dpa program its form_1023 explicitly allows it to participate in such program and does not accurately represent its current activities for disclosure purposes as required under sec_6104 which requires that the application_for tax exemption be available for public inspection for the foregoing reasons revocation of exempt status is proposed because the facts show that in y the a operated in a manner that served to benefit private interests as prohibited under sec_501 the government proposes that the revocation be effective retroactively to date taxpayer’s position the a’s position with respect to the issues facts applicable law and government's position as discussed in this report is unknown the a will be allowed days to review this report and respond with a rebuttal if considered necessary note after the 30-day_letter was issued a agreed to the proposed revocation and signed form_6018 form a rev department of the treasury - internal_revenue_service page - department of the treasury internal_revenue_service b street suite san diego ca tax_exempt_and_government_entities_division a organization num employer id number date tax_year ended o officer ta taxpayer_advocate address tan taxpayer_advocate number a taxpayer_identification_number num form tax_year s ended date person to contact id number contact numbers telephone fax certified mail - return receipt requested dear we have enclosed a copy of our report of examination explaining why we believe revocation of your exempt status under sec_501 of the internal_revenue_code code is necessary if you accept our findings take no further action we will issue a final revocation letter if you do not agree with our proposed revocation you must submit to us a written request for appeals_office consideration within days from the date of this letter to protest our decision your protest should include a statement of the facts the applicable law and arguments in support of your position an appeals officer will review your case the appeals_office is independent of the director eo examinations the appeals_office resolves most disputes informally and promptly the enclosed publication the examination process and publication exempt_organizations appeal procedures for unagreed issues explain how to appeal an internal_revenue_service irs decision publication also includes information on your rights as a taxpayer and the irs collection process you may also request that we refer this matter for technical_advice as explained in publication if we issue a determination_letter to you based on technical_advice no further administrative appeal is available to you within the irs regarding the issue that was the subject of the technical_advice letter catalog number 34809f if we do not hear from you within days from the date of this letter we will process your case based on the recommendations shown in the report of examination if you do not protest this proposed determination within days from the date of this letter the irs will consider it to be a failure to exhaust your available administrative remedies sec_7428 of the code provides in part a declaratory_judgment or decree under this section shall not be issued in any proceeding unless the tax_court the claims_court or the district_court of the united_states for the district of columbia determines that the organization involved has exhausted its administrative remedies within the internal_revenue_service we will then issue a final revocation letter we will also notify the appropriate state officials of the revocation in accordance with sec_6104 of the code you have the right to contact the office_of_the_taxpayer_advocate taxpayer_advocate assistance is not a substitute for established irs procedures such as the formal appeals process the taxpayer_advocate cannot reverse a legally correct_tax determination or extend the time fixed by law that you have to file a petition in a united_states court the taxpayer_advocate can however see that a tax matter that may not have been resolved through normal channels gets prompt and proper handling you may call toll-free and ask for taxpayer_advocate assistance if you prefer you may contact your local taxpayer_advocate at ta tan if you have any questions please call the contact person at the telephone number shown in the heading of this letter the most convenient time to call if we need to contact you if you write please provide a telephone number and thank you for your cooperation sincerely marsha a ramirez director eo examinations enclosures publication publication report of examination catalog number 34809f letter
